Title: Notes of Cabinet Meeting on the President’s Address to Congress, 23 November 1793
From: Jefferson, Thomas
To: 


Nov. 23. At the President’s. Present K. R. and Th:J. Subject, the heads of the speech. One was, a proposition to Congress to fortify the principal harbors. I opposed the expediency of the general government’s undertaking it, and the expediency of the President’s proposing it. It was amended by substituting a proposition to adopt means for enforcing respect to the jurisdiction of the US. within it’s waters.—It was proposed to recommend the establishment of a military academy. I objected that none of the specified powers given by the constn. to Congress would authorize this. It was therefore referred for further consideration and enquiry. K. was for both propositions. R. against the former, but said nothing as to the latter. The Presidt. acknowledged he had doubted of the expediency of undertaking the former, and as to the latter, tho’ it would be a good thing, he did not wish to bring on any thing which might generate heat and ill humor. It was agreed that Rand. should draw the speech and I the messages.
